Citation Nr: 1041872	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-06 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he has hearing loss as a result of his 
active duty service.  He maintains that he served in Vietnam for 
a year.  During that service, he stated that he was in Dong Ha, 
where they were shelled every day for two months.  He related 
that one day, a round came within 50 yards of him, blew up a fuel 
tanker, and knocked him down.  He also related that after 
Vietnam, while in service, he worked as a mechanic where he was 
exposed to noise trauma while working with planes, tractors, and 
tanks.  

A review of the record reveals that the Veteran presently wears 
hearing aids.  It is not clear from the record whether his 
hearing was evaluated privately or by VA.  However, those records 
reflecting his hearing loss, and possible etiology, whether 
private or VA, should be obtained and associated with the claims 
folder prior to final adjudication of the claim.  

A further review of the record shows that the Veteran was not 
provided with an examination with respect to his claim for 
service connection for hearing loss disability.  VA will provide 
a medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4).  A medical 
examination or medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim but (1) contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) establishes 
that the Veteran suffered an event, injury, or disease in 
service; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service.  The third part could be satisfied by 
competent evidence showing post-service treatment for a condition 
or other possible association with military service.  38 C.F.R. § 
3.159(c)(4).  The threshold for establishing the third element is 
low for there need only be evidence that "indicates" that there 
"may" be a nexus between the current disability and military 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is medical evidence of hearing loss via VA records 
showing that the Veteran currently wears hearing aids.  He did 
serve in Vietnam and worked as a mechanic which is evidence that 
he may have sustained noise trauma in service.  Moreover, at the 
time of his service discharge examination, he complained of ear 
trouble and running ears.  Lastly, he appears to contend that his 
hearing loss had its onset inservice and has continued since that 
time.  Thus, once the additional evidence of treatment for 
hearing loss which resulted in the need for hearing aids is 
associated with the claims folder, the Veteran should be 
scheduled for an examination to determine whether any current 
hearing loss disability is related to active military service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and ask 
that he identify all VA and non-VA health care 
providers that have treated him for hearing loss, 
to include issuing hear aids, since service 
discharge.  After obtaining an appropriate release 
of information, the AMC/RO should obtain the 
identified medical evidence of treatment for 
hearing loss and hearing aids.  That medical 
evidence should be associated with the claims 
folder.  Any negative response should be included 
in the claims file.

2.  Thereafter, the AMC should arrange for 
the Veteran to be scheduled for a VA 
audiological examination to determine the 
nature and etiology of any currently 
diagnosed hearing loss.  After examination 
and review of the claims folder, to include 
the aforementioned medical evidence related 
to hearing loss, the examiner should address 
the following:

Is it at least as likely as not (a 50 
percent probability or greater) that any 
hearing loss disability had its onset in 
service or within one year of service 
discharge or is otherwise etiologically to 
the Veteran's active military service.  

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  A rationale for any opinion 
expressed should be provided.  If the 
requested opinion cannot be made without 
resort to speculation, the examiner must 
state as such and specifically provide 
rationale as to why an opinion cannot be 
provided without resort to speculation.

3.  Thereafter, the AMC/RO will readjudicate 
the issue on appeal.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal.  They should be 
given an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

